NEWS RELEASE For Immediate Release November 5, 2009 Canwest agrees with ad hoc committee of 8% senior subordinated noteholders to extend deadline for filing a recapitalization plan WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that Canwest and certain of its subsidiaries have agreed with members of the ad hoc committee of 8% senior subordinated noteholders (the “Ad Hoc Committee”) of Canwest Media Inc. to extend until November 30, 2009 the date by which the Company must file a consensual recapitalization plan with the Ontario Superior Court of Justice (the “Court”). The previously announced support agreement between Canwest and certain of its subsidiaries and the Ad Hoc Committee originally contemplated the filing with the Court no later than November 5, 2009. The extension provides Canwest with additional time to develop, in consultation with the members of the Ad Hoc Committee, a comprehensive plan for an orderly and structured recapitalization for the benefit of all stakeholders. More information about Canwest’s restructuring can be found at www.canwest.com. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
